Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Drawings have been reviewed and accepted.

Specification
The specification filed on 03/03/2021 has been entered. Specification has been reviewed and accepted.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “ determining, …, a target search space based on a set of constraints”, “ respectively; traversing a set of sequence of actions in the target search space based on a search operation”, and “selecting, from the set of sequence of actions, a sequence of actions as the process plan, wherein the selected sequence of actions satisfies a target objective”
The limitations of“ determining, …, a target search space based on a set of constraints”, “ respectively; traversing a set of sequence of actions in the target search space based on a search operation”, and “selecting, from the set of sequence of actions, a sequence of actions as the process plan, wherein the selected sequence of actions satisfies a target objective” are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “controller”, and “computer”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “controller”, and “computer” language, “determining”, “traversing”, and “selecting”, in the context of this claim encompasses that the user mentally could make a decision, and observation. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements- “providing the process plan to a controller” which is simply insignificant extra solution activity of data gathering and transmission by acquiring data and information, the claim also recites elements- :  “determining, by a computer “, and “a controller configured to manage the manufacturing process of the object.” which is simply using a computer as a tool to perform abstract ideas -Mere instructions to apply an exception – see MPEP 2106.05(f). The claims additionally recite- “wherein the target search space includes a set of manufacturing actions associated with a manufacturing process of the object, and wherein a respective manufacturing action includes an additive or subtractive manufacturing operation corresponding to addition or removal of a predefined region of the object”, and “wherein a respective sequence of actions includes one or more manufacturing operations capable of producing the object” which falls under field of use and technological environment- see MPEP 2106.05(h) Parker v. Flook ("Flook established that limiting an abstract idea to one field of use or adding token postsolution components did not make the concept patentable"). Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.
Accordingly these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of receiving data which is simply insignificant extra solution activity of data gathering and transmitting which is considered to be well-understood, routine, conventional activity- see MPEP 2106.05(d) buySAFE Inc. v. Google Inc. (computer receives and sends information over a network). The claim also recites elements- “determining, by a computer “, and “a controller configured to manage the manufacturing process of the object.” which is simply using a computer as a tool to perform abstract ideas -Mere instructions to apply an exception – see MPEP 2106.05(f). The claims additionally recite- “wherein the target search space includes a set of manufacturing actions associated with a manufacturing process of the object, and wherein a respective manufacturing action includes an additive or subtractive manufacturing operation corresponding to addition or removal of a predefined region of the object”, and “wherein a respective sequence of actions includes one or more manufacturing operations capable of producing the object” which falls under field of use and technological environment- see MPEP 2106.05(h) Parker v. Flook ("Flook established that limiting an abstract idea to one field of use or adding token post solution components did not make the concept patentable"). Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims inherit abstract ideas from claim 1. The claims additionally recite- “wherein a respective manufacturing operation corresponds to a primitive indicating a three-dimensional (3D) region of influence (ROI) for the object” which falls under field of use and technological environment- see MPEP 2106.05(h) Parker v. Flook ("Flook established that limiting an abstract idea to one field of use or adding token post solution components did not make the concept patentable"). Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims inherit abstract ideas from claim 1. The claims additionally recite- “wherein intersections of a set of primitives associated with the set of manufacturing actions indicate a plurality of atoms, and wherein a respective atom indicates whether the atom is included in a respective of the set of primitives.” which falls under field of use and technological environment- see MPEP 2106.05(h) Parker v. Flook ("Flook established that limiting an abstract idea to one field of use or adding token post solution components did not make the concept patentable"). Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “wherein determining the target search space further comprises applying a set of restrictions on the search space associated with the manufacturing process of the object.” No additional limitations are recited. Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims inherit abstract ideas from claim 1. The claims additionally recite- “wherein the set of restrictions comprises one or more of: a predefined order of a subset of manufacturing operations and an enhancement to the search operation.” which falls under field of use and technological environment- see MPEP 2106.05(h) Parker v. Flook ("Flook established that limiting an abstract idea to one field of use or adding token post solution components did not make the concept patentable"). Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims inherit abstract ideas from claim 1. The claims additionally recite- “further comprising: generating a structured representation of the search operation based on the set of constraints; and performing the search operation based on a solver using the structured representation” which is simply using a computer as a tool to perform abstract ideas -Mere instructions to apply an exception – see MPEP 2106.05(f). Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims inherit abstract ideas from claim 1. The claims additionally recite- “wherein the structured representation is a linear program, and the solver includes a mixed integer linear programming solver.” which falls under field of use and technological environment- see MPEP 2106.05(h) Parker v. Flook ("Flook established that limiting an abstract idea to one field of use or adding token post solution components did not make the concept patentable"). Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims inherit abstract ideas from claim 1. The claims additionally recite- “wherein the search operation includes one or more of: a simplex algorithm, a cutting plane method, a branch and bound method, and a branch and cut method” which falls under field of use and technological environment- see MPEP 2106.05(h) Parker v. Flook ("Flook established that limiting an abstract idea to one field of use or adding token post solution components did not make the concept patentable"). Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “wherein selecting the sequence of actions further comprises: determining a weighted volumetric cost for a respective of the set of sequence of actions; and determining that the volumetric cost for the sequence of actions satisfies the target objective.” No additional limitations are recited. Therefore, these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims inherit abstract ideas from claim 1. The claims additionally recite- “further comprising controlling execution of the one or more manufacturing operations in an order indicated by the sequence of actions.” which is simply using a computer as a tool to perform abstract ideas -Mere instructions to apply an exception – see MPEP 2106.05(f). Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “ determining, …, a target search space based on a set of constraints”, “ respectively; traversing a set of sequence of actions in the target search space based on a search operation”, and “selecting, from the set of sequence of actions, a sequence of actions as the process plan, wherein the selected sequence of actions satisfies a target objective”
The limitations of“ determining, …, a target search space based on a set of constraints”, “ respectively; traversing a set of sequence of actions in the target search space based on a search operation”, and “selecting, from the set of sequence of actions, a sequence of actions as the process plan, wherein the selected sequence of actions satisfies a target objective” are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “processor”, “controller”, and “computer”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “processor”, “controller”, and “computer” language, “determining”, “traversing”, and “selecting”, in the context of this claim encompasses that the user mentally could make a decision, and observation. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements- “providing the process plan to a controller” which is simply insignificant extra solution activity of data gathering and transmission by acquiring data and information, and “ a storage device …storing instructions,” which is simply insignificant extra solution activity of storing and retrieving information in memory. The claim also recites elements- :  “executed by the processor cause the processor to perform a method for facilitating a process plan for manufacturing an object”, “determining, by a computer “, and “a controller configured to manage the manufacturing process of the object.” which is simply using a computer as a tool to perform abstract ideas -Mere instructions to apply an exception – see MPEP 2106.05(f). The claims additionally recite- “wherein the target search space includes a set of manufacturing actions associated with a manufacturing process of the object, and wherein a respective manufacturing action includes an additive or subtractive manufacturing operation corresponding to addition or removal of a predefined region of the object”, and “wherein a respective sequence of actions includes one or more manufacturing operations capable of producing the object” which falls under field of use and technological environment- see MPEP 2106.05(h) Parker v. Flook ("Flook established that limiting an abstract idea to one field of use or adding token postsolution components did not make the concept patentable"). Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.
Accordingly these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of receiving data which is simply insignificant extra solution activity of data gathering and transmitting which is considered to be well-understood, routine, conventional activity- see MPEP 2106.05(d) buySAFE Inc. v. Google Inc. (computer receives and sends information over a network).  The claim element of the memory storing instructions is simply insignificant extra solution activity of storing and retrieving information in memory, which is considered to be well-understood, routine, conventional activity- see MPEP 2106.05(d) Versata Dev. Group, Inc. v. SAP Am. The claim also recites elements- “executed by the processor cause the processor to perform a method for facilitating a process plan for manufacturing an object”, “determining, by a computer “, and “a controller configured to manage the manufacturing process of the object.” which is simply using a computer as a tool to perform abstract ideas -Mere instructions to apply an exception – see MPEP 2106.05(f). The claims additionally recite- “wherein the target search space includes a set of manufacturing actions associated with a manufacturing process of the object, and wherein a respective manufacturing action includes an additive or subtractive manufacturing operation corresponding to addition or removal of a predefined region of the object”, and “wherein a respective sequence of actions includes one or more manufacturing operations capable of producing the object” which falls under field of use and technological environment- see MPEP 2106.05(h) Parker v. Flook ("Flook established that limiting an abstract idea to one field of use or adding token post solution components did not make the concept patentable"). Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.
Claim 12 is rejected under 35 USC § 101 for similar reasons to claim 2.
Claim 13 is rejected under 35 USC § 101 for similar reasons to claim 3.
Claim 14 is rejected under 35 USC § 101 for similar reasons to claim 4.
Claim 15 is rejected under 35 USC § 101 for similar reasons to claim 5.
Claim 16 is rejected under 35 USC § 101 for similar reasons to claim 6.
Claim 17 is rejected under 35 USC § 101 for similar reasons to claim 7.
Claim 18 is rejected under 35 USC § 101 for similar reasons to claim 8.
Claim 19 is rejected under 35 USC § 101 for similar reasons to claim 9.
Claim 20 is rejected under 35 USC § 101 for similar reasons to claim 10.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 2, 4-12, and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reinhart et al. (US20200264589A1, herein Reinhart).

Regarding claim 1, Reinhart teaches A method for facilitating a process plan for manufacturing an object, the method comprising ([0003] methods for hybrid manufacturing and planning and corresponding systems) : determining, by a computer, a target search space based on a set of constraints ([0061] FIG. 7 illustrates a block diagram of a data processing system 700 in which an embodiment can be implemented…processor 702,  [0016] additive manufacturing, which provides a large increase in the number of ways a workpiece can be modified to achieve a target outcome, [0017] A “plan” refers to a sequence of operations which result in a transformation of the workpiece from an initial state (i.e., a blank) to a target state (i.e., the part), [0043] composed of rule primitives, in accordance with disclosed embodiments. An update rule can combine modifications 402, constraints 404, and costs 406, [0038] Given a workpiece state and an operation, the system performs the transformation Si→Si+1 according to an update rule ), wherein the target search space includes a set of manufacturing actions associated with a manufacturing process of the object, and wherein a respective manufacturing action includes an additive or subtractive manufacturing operation corresponding to addition or removal of a predefined region of the object ([0021] systems and methods for automated computer-aided process planning (CAPP) for hybrid manufacturing that can identify non-trivial, qualitatively distinct, and cost-optimal combinations of additive manufacturing/subtractive manufacturing techniques to produce a physical product from a workpiece, where the workpiece can be modified using additive-manufacturing operations in some portions and performing subtractive manufacturing operations on some portions, [0004] each operation includes a region, a modifier, and a tool.), respectively; traversing a set of sequence of actions in the target search space based on a search operation, wherein a respective sequence of actions includes one or more manufacturing operations capable of producing the object ([0058] The system identifies possible manufacturing solutions according to the search (612). The possible manufacturing solutions are the combinations of operations that can be performed on the virtual workpiece to make the virtual workpiece correspond to the CAD model. The possible manufacturing solutions can include both additive-manufacturing operations and subtractive-manufacturing operations.); selecting, from the set of sequence of actions, a sequence of actions as the process plan, wherein the selected sequence of actions satisfies a target objective and providing the process plan to a controller configured to manage the manufacturing process of the object ([0059] The system can select a manufacturing plan from the possible manufacturing solutions (614). This can include receiving a selection criterion and basing the selection on the selection criterion. The selection criterion can be, for example, which possible manufacturing solution is least expensive to produce, which possible manufacturing solution is determined to use the least amount of material, which possible manufacturing solution is determined to waste the least amount of material, which possible manufacturing solution is determined to be fastest to produce, or otherwise, [0060] The system can physically manufacture a physical part from a physical workpiece according to the selected manufacturing plan (616). The manufactured part can correspond to the CAD model. ) .

Regarding claim 2, Reinhart teaches The method of claim 1, wherein a respective manufacturing operation corresponds to a primitive indicating a three-dimensional (3D) region of influence (ROI) for the object, ([0019] The modelled workpiece can include geometric primitives which can be combined to form the whole part, their topological relationships, and descriptive attributes for each component primitive, [0025] The CAD model 102 is used to produce a primitive decomposition 104 which includes regions and possible states. A volume decomposition 106 is one non-limiting example of a primitive decomposition 104, [0039] FIG. 3 illustrates an example of all subtractive manufacturing tools being linked to a rule primitive describing how to remove material through the manufacturing ontology.)

Regarding claim 4, Reinhart teaches The method of claim 1, wherein determining the target search  space further comprises applying a set of restrictions on the search space associated with the manufacturing process of the object ([0016] additive manufacturing, which provides a large increase in the number of ways a workpiece can be modified to achieve a target outcome, [0017] A “plan” refers to a sequence of operations which result in a transformation of the workpiece from an initial state (i.e., a blank) to a target state (i.e., the part), [0043] composed of rule primitives, in accordance with disclosed embodiments. An update rule can combine modifications 402, constraints 404, and costs 406, [0038] Given a workpiece state and an operation, the system performs the transformation Si→Si+1 according to an update rule).

Regarding claim 5, Reinhart teaches The method of claim 4, wherein the set of restrictions comprises one or more of: a predefined order of a subset of manufacturing operations ([0017] A “plan” refers to a sequence of operations which result in a transformation of the workpiece from an initial state (i.e., a blank) to a target state (i.e., the part).) and an enhancement to the search operation ([0043] composed of rule primitives, in accordance with disclosed embodiments. An update rule can combine modifications 402, constraints 404, and costs 406, [0038] Given a workpiece state and an operation, the system performs the transformation Si→Si+1 according to an update rule ).

Regarding claim 6, Reinhart teaches The method of claim 1, further comprising: generating a structured representation of the search operation based on the set of constraints and performing the search operation based on a solver using the structured representation. ([0022] a graph-based representation and update rules. Manufacturing operations are encoded as graph transformations which modify the workpiece state. A complete manufacturing plan can be obtained, for example, by using an A* search guided by supplied cost and heuristic functions,  [0029] Hierarchical abstraction 124 can be utilized to partition the search into manageable domains, such as by splitting the graph represented by the partitioned solutions tree 122 into cells for efficient evaluation, and a cost function can be evaluated to determine a short list of the most promising manufacturing plans as feasible solutions 126, [0034] Disclosed embodiments use a rules representation to determine and define the manufacturing operations.) ; 

Regarding claim 7, Reinhart teaches The method of claim 6, wherein the structured representation is a linear program, and the solver includes a mixed integer linear programming solver ([0022] a graph-based representation and update rules. Manufacturing operations are encoded as graph transformations which modify the workpiece state. A complete manufacturing plan can be obtained, for example, by using an A* search guided by supplied cost and heuristic function, [0057] This process can include applying a cost function to select or eliminate some combinations of operations)

Regarding claim 8, Reinhart teaches The method of claim 1, wherein the search operation includes one or more of: a simplex algorithm ([0004] the search is performed using an A* algorithm.), a cutting plane method, a branch and bound method, and a branch and cut method.

Regarding claim 9, Reinhart teaches The method of claim 1, wherein selecting the sequence of actions further comprises: determining a weighted volumetric cost for a respective of the set of sequence of actions ([0020] embodiments can rank many possible plans based on user specified criteria (e.g., based on time, material, or capital costs to use specific machines in the manufacturing process, [0057] This process can include applying a cost function to select or eliminate some combinations of operations ),   ; and determining that the volumetric cost for the sequence of actions satisfies the target objective ([0049] Convergence can be estimated by monitoring the costs of candidate solutions as they are discovered. If the cost of new solutions is monotonically increasing over a sufficient number of samples, it is probable that additional solutions will continue to increase in cost. The width of the tree can also be limited to avoid over-populating the space with solutions which are not likely to result in viable plans, [0029] cost function can be evaluated to determine a short list of the most promising manufacturing plans as feasible solutions 126) .

Regarding claim 10, Reinhart teaches The method of claim 1, further comprising controlling execution of the one or more manufacturing operations in an order indicated by the sequence of actions ([0017] A “plan” refers to a sequence of operations which result in a transformation of the workpiece from an initial state (i.e., a blank) to a target state (i.e., the part), [0016] automatic generation and execution of hybrid manufacturing plans).

Regarding claim 11, Reinhart teaches A computer system, comprising: a processor ([0061] The data processing system depicted includes a processor 702) ; and a storage device coupled to the processor and storing instructions (Fig. 7, [0063] Storage 726 can store any data, instructions, or code useful or necessary for performing processes herein), which when executed by the processor cause the processor to perform a method for facilitating a process plan for manufacturing an object ([0016] include systems and methods for automatic generation and execution of hybrid manufacturing plans, [0061] The data processing system depicted includes a processor 702) , the method comprising: determining, by a computer, a target search space based on a set of constraints ([0061] FIG. 7 illustrates a block diagram of a data processing system 700 in which an embodiment can be implemented…processor 702,  [0016] additive manufacturing, which provides a large increase in the number of ways a workpiece can be modified to achieve a target outcome, [0017] A “plan” refers to a sequence of operations which result in a transformation of the workpiece from an initial state (i.e., a blank) to a target state (i.e., the part), [0043] composed of rule primitives, in accordance with disclosed embodiments. An update rule can combine modifications 402, constraints 404, and costs 406, [0038] Given a workpiece state and an operation, the system performs the transformation Si→Si+1 according to an update rule ), wherein the target search space includes a set of manufacturing actions associated with a manufacturing process of the object, and wherein a respective manufacturing action includes an additive or subtractive manufacturing operation corresponding to addition or removal of a predefined region of the object ([0021] systems and methods for automated computer-aided process planning (CAPP) for hybrid manufacturing that can identify non-trivial, qualitatively distinct, and cost-optimal combinations of additive manufacturing/subtractive manufacturing techniques to produce a physical product from a workpiece, where the workpiece can be modified using additive-manufacturing operations in some portions and performing subtractive manufacturing operations on some portions, [0004] each operation includes a region, a modifier, and a tool.), respectively; traversing a set of sequence of actions in the target search space based on a search operation, wherein a respective sequence of actions includes one or more manufacturing operations capable of producing the object ([0058] The system identifies possible manufacturing solutions according to the search (612). The possible manufacturing solutions are the combinations of operations that can be performed on the virtual workpiece to make the virtual workpiece correspond to the CAD model. The possible manufacturing solutions can include both additive-manufacturing operations and subtractive-manufacturing operations.); selecting, from the set of sequence of actions, a sequence of actions as the process plan, wherein the selected sequence of actions satisfies a target objective; and providing the process plan to a controller configured to manage the manufacturing process of the object ([0059] The system can select a manufacturing plan from the possible manufacturing solutions (614). This can include receiving a selection criterion and basing the selection on the selection criterion. The selection criterion can be, for example, which possible manufacturing solution is least expensive to produce, which possible manufacturing solution is determined to use the least amount of material, which possible manufacturing solution is determined to waste the least amount of material, which possible manufacturing solution is determined to be fastest to produce, or otherwise, [0060] The system can physically manufacture a physical part from a physical workpiece according to the selected manufacturing plan (616). The manufactured part can correspond to the CAD model. ) .

Regarding claim 12, Reinhart teaches The computer system of claim 11, wherein a respective 2 manufacturing operation corresponds to a primitive indicating a three-dimensional (3D) region of influence (ROI) for the object ([0019] The modelled workpiece can include geometric primitives which can be combined to form the whole part, their topological relationships, and descriptive attributes for each component primitive, [0025] The CAD model 102 is used to produce a primitive decomposition 104 which includes regions and possible states. A volume decomposition 106 is one non-limiting example of a primitive decomposition 104, [0039] FIG. 3 illustrates an example of all subtractive manufacturing tools being linked to a rule primitive describing how to remove material through the manufacturing ontology).
Regarding claim 14, Reinhart teaches The computer system of claim 11, wherein determining the target search space further comprises applying a set of restrictions on the search space associated with the manufacturing process of the object ([0016] additive manufacturing, which provides a large increase in the number of ways a workpiece can be modified to achieve a target outcome, [0017] A “plan” refers to a sequence of operations which result in a transformation of the workpiece from an initial state (i.e., a blank) to a target state (i.e., the part), [0043] composed of rule primitives, in accordance with disclosed embodiments. An update rule can combine modifications 402, constraints 404, and costs 406, [0038] Given a workpiece state and an operation, the system performs the transformation Si→Si+1 according to an update rule).

Regarding claim 15, Reinhart teaches The computer system of claim 14, wherein the set of restrictions comprises one or more of: a predefined order of a subset of manufacturing operations ([0017] A “plan” refers to a sequence of operations which result in a transformation of the workpiece from an initial state (i.e., a blank) to a target state (i.e., the part).) and an enhancement to the search operation ([0043] composed of rule primitives, in accordance with disclosed embodiments. An update rule can combine modifications 402, constraints 404, and costs 406, [0038] Given a workpiece state and an operation, the system performs the transformation Si→Si+1 according to an update rule ).

Regarding claim 16, Reinhart teaches The computer system of claim 11, wherein the method further comprises: generating a structured representation of the search operation based on the set of constraints; and performing the search operation on a solver based on the structured representation ([0022] a graph-based representation and update rules. Manufacturing operations are encoded as graph transformations which modify the workpiece state. A complete manufacturing plan can be obtained, for example, by using an A* search guided by supplied cost and heuristic functions,  [0029] Hierarchical abstraction 124 can be utilized to partition the search into manageable domains, such as by splitting the graph represented by the partitioned solutions tree 122 into cells for efficient evaluation, and a cost function can be evaluated to determine a short list of the most promising manufacturing plans as feasible solutions 126, [0034] Disclosed embodiments use a rules representation to determine and define the manufacturing operations.) 
Regarding claim 17, Reinhart teaches The computer system of claim 16, wherein the structured representation is a linear program, and the solver includes a mixed-integer linear programming solver ([0022] a graph-based representation and update rules. Manufacturing operations are encoded as graph transformations which modify the workpiece state. A complete manufacturing plan can be obtained, for example, by using an A* search guided by supplied cost and heuristic function, [0057] This process can include applying a cost function to select or eliminate some combinations of operations).

Regarding claim 18, Reinhart teaches The computer system of claim 11, wherein the search operation 2 includes one or more of: a simplex algorithm ([0004] the search is performed using an A* algorithm), a cutting plane method, a branch and bound method, and a branch and cut method.

Regarding claim 19, Reinhart teaches The computer system of claim 11, wherein selecting the sequence of actions further comprises: determining a weighted volumetric cost for a respective of the set of sequence of actions ([0020] embodiments can rank many possible plans based on user specified criteria (e.g., based on time, material, or capital costs to use specific machines in the manufacturing process, [0057] This process can include applying a cost function to select or eliminate some combinations of operations ); and determining that the volumetric cost for the sequence of actions satisfies the target objective ([0049] Convergence can be estimated by monitoring the costs of candidate solutions as they are discovered. If the cost of new solutions is monotonically increasing over a sufficient number of samples, it is probable that additional solutions will continue to increase in cost. The width of the tree can also be limited to avoid over-populating the space with solutions which are not likely to result in viable plans, [0029] cost function can be evaluated to determine a short list of the most promising manufacturing plans as feasible solutions 126) .

Regarding claim 20, Reinhart teaches The computer system of claim 11, wherein the method further comprises controlling execution of the one or more manufacturing operations in an order indicated by the sequence of actions ([0017] A “plan” refers to a sequence of operations which result in a transformation of the workpiece from an initial state (i.e., a blank) to a target state (i.e., the part), [0016] automatic generation and execution of hybrid manufacturing plans).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 3, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Reinhart et al. (US20200264589A1, herein Reinhart), in view of Behandish (“Automated Process Planning for Hybrid Manfacturing”, herein Behandish).

Regarding claim 3, Reinhart teaches  The method of claim 2, 
Reinhart does not teach wherein intersections of a set of primitives associated with the set of manufacturing actions indicate a plurality of atoms, and wherein a respective atom indicates whether the atom is included in a respective of the set of primitives.
	Behandish teaches wherein intersections of a set of primitives associated with the set of manufacturing actions indicate a plurality of atoms, and wherein a respective atom indicates whether the atom is included in a respective of the set of primitives (page 1 lines 8-11, The primitives generate a finite Boolean algebra (FBA) that enumerates the entire search space for planning. The FBA’s canonical intersection terms (i.e., ‘atoms’) provide the complete domain decomposition to reframe manufacturability analysis and process planning into purely symbolic reasoning, once a subcollection of atoms is found to be interchangeable with the design target).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reinhart’s teaching a hybrid manufacturing system where the tools are linked to a rule primitive with Behandish’s teaching of intersections of primitives indicating atoms. The combined teaching provides an expected result of a hybrid manufacturing system where the intersections of primitives indicate atoms. Therefore, one of ordinary skill in the art would be motivated to make the system more accurate in selecting which would result in optimizing the system.

Regarding claim 13, Reinhart teaches The computer system of claim 12, 
Reinhart does not teach wherein intersections of a set of primitives associated with the set of manufacturing actions indicate a plurality of atoms, and wherein a respective atom indicates whether the atom is included in a respective of the set of primitives.
	Behandish teaches wherein intersections of a set of primitives associated with the set of manufacturing actions indicate a plurality of atoms, and wherein a respective atom indicates whether the atom is included in a respective of the set of primitives (page 1 lines 8-11, The primitives generate a finite Boolean algebra (FBA) that enumerates the entire search space for planning. The FBA’s canonical intersection terms (i.e., ‘atoms’) provide the complete domain decomposition to reframe manufacturability analysis and process planning into purely symbolic reasoning, once a subcollection of atoms is found to be interchangeable with the design target).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reinhart’s teaching a hybrid manufacturing system where the tools are linked to a rule primitive with Behandish’s teaching of intersections of primitives indicating atoms. The combined teaching provides an expected result of a hybrid manufacturing system where the intersections of primitives indicate atoms. Therefore, one of ordinary skill in the art would be motivated to make the system more accurate in selecting which would result in optimizing the system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
Nelaturi (US20190204807A1) discloses a method for planning support removal in hybrid manufacturing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVONNE T FOLLANSBEE whose telephone number is (571)272-0634.  The examiner can normally be reached on Monday - Friday 12:30pm - 7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del-Mar, Perez-Velez can be reached on (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YTF/
Examiner, Art Unit 2117

/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117